Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 1 of 8




           EXHIBIT G
            Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 2 of 8




Paul H. Saint-Antoine                                                         Faegre Drinker Biddle & Reath LLP
Partner                                                                       One Logan Square, Suite 2000
paul.saint-antoine@faegredrinker.com                                          Philadelphia, Pennsylvania 19103
215-988-2990 direct                                                           +1 215 988 2700 main
                                                                              +1 215 988 2757 fax




May 28, 2020



Via E-Mail

Michael Zipfel, Esq.                              Richard Limburg, Esq.
Independence Blue Cross, LLC                      Obermayer Rebmann Maxwell & Hippel LLP
1901 Market Street                                1500 Market Street, Suite 3400
Philadelphia, PA 19103                            Philadelphia, PA 19102


Re:       Federal Trade Commission et al. v. Thomas Jefferson University et al., No. 2:20-cv-
          01113 (E.D. Pa.)

Dear Mike and Richard:

       Thank you again for your time on Tuesday. We thought it was a productive
conversation. As discussed, we are following up on that conversation and our earlier call on
May 12, 2020 with some additional information related to the third-party subpoena served on
Independence Blue Cross (“IBC”) on April 24, 2020.

       In particular, we have identified below a set of proposed document custodians, as well
as proposed search terms to utilize with certain of the requests to isolate responsive documents
and communications. In addition, we have provided below some information with respect to the
data requests in the subpoena, including confirmation that we are narrowing the scope of
Request No. 16.

I.        Custodians

        Upon review of the organizational charts provided on May 21, we have identified
proposed document custodians, as well as the general categories of information and
specifically-numbered requests for which we believe these custodians have responsive
documents and information. After you review the list below, please advise if this is an agreeable
set of document custodians. We are open to further discussion regarding particular custodians,
particularly to the extent that any of them are unlikely to have any responsive material, but we
will need a sufficient number of custodians to ensure a complete production.

 Proposed Custodian                       Categories                                         Requests
 Daniel Hilferty – CEO                    Jefferson-Einstein Merger                          2, 5, 7, 8,
                                          Strengths / Weaknesses/ Attractiveness of          11, 12, 19,
                                          General Acute Care and Rehab Providers             20, 23, 28-
                                                                                             40
                                          Competition with and Substitutes for Jefferson
                                          and Einstein
        Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 3 of 8
Michael Zipfel, Esq.                           -2-                                    May 28, 2020
Richard Limburg, Esq.

Proposed Custodian                       Categories                                       Requests
                                         Contract Negotiations with Providers,
                                         including Negotiations and Communications
                                         with Jefferson and Einstein
                                         Network Formation and Adequacy
                                         Competition with Other Payors
                                         Financial Condition of Providers in
                                         Philadelphia
                                         Other Potential Transactions with Einstein
                                         IBC’s Role in Philadelphia Marketplace
Anthony Coletta – Former EVP of          Jefferson-Einstein Merger                        2, 5, 7, 8,
Facilitated Health Networks              Strengths / Weaknesses/ Attractiveness of        11, 12, 19,
                                         General Acute Care and Rehab Providers           20, 23, 28-
                                                                                          40
                                         Competition with and Substitutes for Jefferson
                                         and Einstein
                                         Contract Negotiations with Providers,
                                         including Negotiations and Communications
                                         with Jefferson and Einstein
                                         Network Formation and Adequacy
                                         Competition with Other Payors
                                         Financial Condition of Providers in
                                         Philadelphia
                                         Other Potential Transactions with Einstein
                                         IBC’s Role in Philadelphia Marketplace
Richard Snyder – EVP of Facilitated      Jefferson-Einstein Merger                        2, 5, 7, 8,
Health Networks                          Strengths / Weaknesses/ Attractiveness of        11, 12, 19,
                                         General Acute Care and Rehab Providers           20, 23, 28-
                                                                                          40
                                         Competition with and Substitutes for Jefferson
                                         and Einstein
                                         Contract Negotiations with Providers,
                                         including Negotiations and Communications
                                         with Jefferson and Einstein
                                         Network Formation and Adequacy
                                         Competition with Other Payors
                                         Financial Condition of Providers in
                                         Philadelphia
                                         Other Potential Transactions with Einstein
      Victor Caraballo – VP Quality      Strengths / Weaknesses/ Attractiveness of        5, 7, 8, 11,
      Management                         General Acute Care and Rehab Providers           12
      Linda Paterson – VP Health Value   Strengths / Weaknesses/ Attractiveness of        5, 7, 8, 11,
      Optimization                       General Acute Care and Rehab Providers           12
Paul Staudenmeier – VP of Provider       Jefferson-Einstein Merger, including the         2-10, 12,
Contracting & Reimbursement              Declaration                                      13, 14, 15,
                                         Communications with Plaintiffs                   17, 18, 21-
                                                                                          27, 36, 37,
                                         Contract Negotiations with Providers,
                                                                                          38
                                         including Negotiations and Communications
                                         with Jefferson and Einstein and Rates and
                                         Reimbursement
                                         Narrow and Tiered Networks
        Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 4 of 8
Michael Zipfel, Esq.                             -3-                                    May 28, 2020
Richard Limburg, Esq.

Proposed Custodian                         Categories                                       Requests
                                           Strengths / Weaknesses/ Attractiveness of
                                           General Acute Care and Rehab Providers
                                           Competition with and Substitutes for Jefferson
                                           and Einstein
                                           Physician Referral Patterns and Patient Travel
                                           Patterns
                                           Network Formation and Adequacy
      Daniel Brown – Director, Provider    Contract Negotiations with Providers,            5, 6, 7, 8,
      Reimbursement, Analysis,             including Negotiations and Communications        10, 12, 13,
      Administration                       with Jefferson and Einstein and Rates and        14, 15, 17,
                                           Reimbursement                                    18, 21, 37,
                                           Narrow and Tiered Networks                       38
                                           Strengths / Weaknesses/ Attractiveness of
                                           General Acute Care and Rehab Providers
                                           Competition with and Substitutes for Jefferson
                                           and Einstein
                                           Physician Referral Patterns and Patient Travel
                                           Patterns
      Michael Hebert –Director, Provider   Contract Negotiations with Providers,            5, 6, 7, 8,
      Network Contracting                  including Negotiations and Communications        10, 12-15,
                                           with Jefferson and Einstein and Rates and        17, 18, 21,
                                           Reimbursement                                    37, 38
                                           Narrow and Tiered Networks
                                           Strengths / Weaknesses/ Attractiveness of
                                           General Acute Care and Rehab Providers
                                           Competition with and Substitutes for Jefferson
                                           and Einstein
                                           Physician Referral Patterns and Patient Travel
                                           Patterns
      Elisa Riesenbach – Manager,          Contract Negotiations with Providers,            5, 6, 7, 8,
      Provider Contracts                   including Negotiations and Communications        10, 12-15,
                                           with Jefferson and Einstein and Rates and        17, 18, 21,
                                           Reimbursement                                    37, 38
                                           Narrow and Tiered Networks
                                           Strengths / Weaknesses/ Attractiveness of
                                           General Acute Care and Rehab Providers
                                           Competition with and Substitutes for Jefferson
                                           and Einstein
                                           Physician Referral Patterns and Patient Travel
                                           Patterns
Brian Lobley – EVP of Health Markets       Strengths / Weaknesses/ Attractiveness of        5, 7, 8, 10,
                                           General Acute Care and Rehab Providers           12, 21-27,
                                           Competition with and Substitutes for Jefferson   39
                                           and Einstein
                                           Competition between Inpatient Rehab
                                           Facilities and Skilled Nursing Faculties
                                           Physician Referral Patterns and Patient Travel
                                           Patterns
                                           Network Formation and Adequacy
         Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 5 of 8
Michael Zipfel, Esq.                              -4-                                        May 28, 2020
Richard Limburg, Esq.

 Proposed Custodian                         Categories                                         Requests
      Susan Larkin, SVP Health Markets      Strengths / Weaknesses/ Attractiveness of          5, 7, 8, 10,
                                            General Acute Care and Rehab Providers             12, 21, 23,
                                            Competition with and Substitutes for Jefferson     39
                                            and Einstein
                                            Physician Referral Patterns and Patient Travel
                                            Patterns
                                            Network Formation and Adequacy
 Cheryl McGurk, Director, Care              Strengths / Weaknesses/ Attractiveness of          22-27
 Management                                 Inpatient Rehab Facilities
    Or                                      Competition between Inpatient Rehabilitation
 Diana Lehman, Director, Case &             Facilities and Skilled Nursing Faculties
 Condition Management
 Gregory Deavens – current EVP, CFO         Financial Condition of Providers in                19, 20, 32
 and Treasurer                              Philadelphia


II.     Search Terms

        As discussed, we view the use of search terms as a means to isolate responsive
documents for many of the requests and to make the collection process more productive and
timely. Our understanding from Tuesday’s call is that IBC is open to the use of search terms
when conducting an electronic search for responsive documents.

       Below is a list of proposed search strings, along with the general categories of
information and the specifically-numbered requests to which the search strings relate. We are
open to possible modifications to one or more of these proposed search strings, provided that
they remain sufficiently robust to capture responsive documents.

Proposed Search Term                                                     Category               Requests
((Jefferson OR TJU* OR Abington* OR Lansdale OR Aria OR JHNE             Jefferson-Einstein     2, 13
OR JNE OR Frankford OR Magee) /20 (Einstein OR EHN OR AEHN               Merger                 (partial), 36
OR EMCEP OR "Elkins Park" OR EMCM OR "East Norriton" OR                                         (partial)
"Einstein-Montgomery" OR "Broad Street" OR EMCP OR "Einstein-
Philadelphia" OR Moss)) AND (merg* OR acqui* OR transact* OR
market OR effect* OR affect* OR oppos* OR problem* OR object* OR
disadvantag* OR support* OR favor* OR benefi* OR advantag* OR
FTC OR AG OR "Attorney General" OR "Josh Shapiro")
(compet* OR substitut* OR "market share*" OR "service area*" OR          Strengths /            5, 7
*advantage* OR qual*) AND ("Crozer*" OR "Doylestown*" OR "Grand          Weaknesses/            (partial) 8
View"* OR "GVH" OR Hahnemann OR "Holy Redeemer" OR "HRHS"                Attractiveness of
OR "Main Line Health" OR "Bryn Mawr Hospital" OR "Lankenau" OR           General Acute
"Paoli" OR "Riddle" OR "Prime*" OR "Prime Suburban" OR "Suburban         Care Providers
Hospital" OR "Suburban Community" OR "Mercy Suburban" OR
"Roxborough" OR "Prospect" OR "Temple*" OR "TUH*" OR "Episcopal"
OR "Jeanes" OR "Fox Chase" OR "FCCC" OR "Tower*" OR "Reading
Health" OR "Phoenixville" OR "Pottstown" OR "Chestnut Hill Hospital"
OR "Reading Hospital" OR "Trinity*" OR "Trinity MidAtlantic" OR "Mercy
Health System" OR "Mercy Catholic Medical Center" OR "Mercy
Philadelphia" OR "Nazareth" OR "St. Mary*" OR "University of
Pennsylvania Health System" OR "UPHS" OR "Penn*" OR "Hospital of
the University of Pennsylvania" OR "HUP" OR "Penn Presbyterian" OR
"Presby*" OR "Pennsylvania Hospital" OR "Pennsy" OR "Penn
Hospital" OR "The Pavilion")
          Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 6 of 8
Michael Zipfel, Esq.                                -5-                                       May 28, 2020
Richard Limburg, Esq.

Proposed Search Term                                                      Category               Requests
(compet* OR "substitut* OR "market share*" OR "service area*" OR          Strengths /            5, 7
*advantage* OR qual*) AND ("Aristacare" OR "Bacharach" OR "Caring         Weaknesses/            (partial) 8
Heart" OR "Cheltenham Rehab*" OR "Cheltenham Nursing" OR                  Attractiveness of
"Crozer" OR "Taylor Hospital" OR "Delaware County Memorial                Rehab Providers
Hospital" OR "DCMH" OR "Deer Meadows" OR "Encompass" OR "Farr
Healthcare" OR "Fox Subacute" OR "Genesis" OR "Powerback" OR
"Good Shepherd" OR "Hackensack" OR "Immaculate Mary" OR
"Lourdes" OR "Bryn Mawr Rehab*" OR "BMRH" OR "NovaCare" OR
"Penn Partners" OR "GSPP" OR "Penn Rehab" OR "Penn Institute for
Rehabilitation" OR "Philadelphia Nursing Home" OR "Restore Health"
OR "The Pines" OR "Angela Jane*" OR "York Nursing" OR "York
Rehab" OR "Select Medical" OR "Kessler" OR "St. Lawrence Rehab*"
OR "St. Mary Rehab*" OR "Kindred" OR "Reading Rehab*" OR
"Phoenixville" OR "Virtua")
(compet* OR substitut* OR "service area*" OR "market share*" OR           Competition with /     7 (partial),
pric* OR rat* OR termin* OR (out /3 network)) /50 (Jefferson OR TJU*      Substitutes for /      8, 12
OR Abington* OR Lansdale OR Aria OR JHNE OR JNE OR Frankford              Rates at Jefferson     (partial), 38
OR Magee)                                                                                        (partial)
(compet* OR substitut* OR "service area*" OR "market share*" OR           Competition with /     7 (partial),
pric* OR rat* OR termin* OR (out /3 network) OR "financial condition"     Substitutes for /      8, 12
OR financ* OR bankrupt*) /50 (Einstein OR EHN OR AEHN OR                  Rates at /             (partial),
EMCEP OR "Elkins Park" OR EMCM OR "East Norriton" OR "Einstein-           Financial              19, 20
Montgomery" OR "Broad Street" OR EMCP OR "Einstein-Philadelphia"          Condition of
OR Moss)                                                                  Einstein
(Rehab* OR "inpatient" OR "general acute*") AND ("negotiat*" OR           Network                7, 23, 24
"network" OR "adequa*" OR enroll* OR "coverage" OR "pre-                  Formation /
certification" OR "service area" OR "value-based" OR "risk-sharing" OR    Strategy
tier* OR "narrow network" OR "incent*)
(pric* OR rat* OR reimburse* OR incent* OR exclu*) /50 (Keystone OR       Narrow / Tiered        17, 18
Proactive OR "PPO Tiered" OR "tier*" OR "narrow network")                 Networks
("IRF" OR "inpatient rehab*") /50 ("SNF" OR "skilled nursing" OR "site-   IRF-SNF                22, 23, 27
neutral" OR "CMS" OR "pre-certif* OR "steer*")                            Competition
(compet* OR "market share") /50 (Aetna OR Cigna OR United OR              Competition with       28
UPMC OR Geisinger OR "Health Partners*" OR "HPP" OR "insurer")            Other Payors
("American Academic*" OR "AAHS" OR "Hahnemann" OR "HUH" OR                Financial              19, 32
"St. Chris*" OR "Philadelphia Academic Health Holdings" OR "Paladin"      Condition of
OR "Tenet" OR "Community Health*" OR "CHS" OR "St. Joseph*" OR            Providers in
"Mercy Philadelphia") AND ("payer mix" OR "payor mix" OR "exit" OR        Philadelphia
"bankruptcy" OR "compet*" OR "market share" OR "financial condition"
OR "financ*" OR "merg*" OR "acquisition" OR "acquir*" OR "patient
access")
((merge* OR affiliat* OR "joint venture" OR "JV" OR acqui* OR             Other Potential        33, 34, 35
transact*) /50 (Einstein OR EHN OR AEHN)) AND (Temple OR "TUH*"           Transactions with
OR UPMC OR "Pittsburgh" OR McKinsey OR Reichlin OR "Patrick               Einstein
O'Connor")
(“DVACO” OR (Jefferson OR TJU*) /10 (“Main Line” OR MLH OR ML))           IBC’s Role in          30, 31
AND (“TPA” OR “administrator” OR “RFP” OR Aetna OR contract* OR           Philadelphia
agree*)                                                                   Market

       Also, as previously discussed, we believe that documents responsive to certain requests
may be more efficiently collected from custodial or non-custodial files without the use of search
terms. This includes (but is not necessarily limited to) requests aimed primarily at data or
datasets, which in many instances may be maintained in centralized locations.
            Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 7 of 8
Michael Zipfel, Esq.                                -6-                                 May 28, 2020
Richard Limburg, Esq.

        Here is a list of the requests for documents that we believe may more readily be
obtained through the discrete collection of communications and documents rather than through
the use of search terms: Request Nos. 3, 4, 6, 9-16, 21, 25-26, 29, 36-40. Of course, to the
extent that any documents responsive to these specific requests happen to be captured by the
search strings above, we would expect them to be produced. Please let us know if you have
any comments regarding the proposed search strings and this approach to document collection
more generally.

III.       Data Requests

        Mike made the point on Tuesday’s call that the collection of data might take some
additional time and should be a priority. With that mind, here is some additional information with
respect to our data requests, which we hope will help expedite the collection process.

         First, as discussed, we are limiting the scope of Request No. 16 for claims data for Acute
Rehab Services in light of IBC’s prior production of data to the FTC. For skilled nursing
facilities, we still seek a full set of claims data, as set forth in Request No. 16 and Appendix 1.

       For inpatient rehabilitation facilities, we seek only a few discrete data fields in addition to
the data provided in the prior production:

          RICs/CMGs/HIPPS codes

          Admit status (e.g., emergency, urgent, etc.)

          Name of transferring facility (i.e., specific name of admit source)

          BlueCard identifiers, if applicable

          Other information to match to the SNF data (e.g., BMI)

We are forgoing all other inpatient facility claims (e.g., GAC services). Please let us know if you
have any questions about the revised scope of this document request.

       Second, in addition to the claims data sought in Request No. 16, the subpoena includes
requests for other data:

          Request No. 4 (list of commercial and managed Medicare products offered in the
           Greater Philadelphia Area)

          Request No. 15 (prices You are charged by GAC hospitals or other healthcare providers
           for inpatient general acute care services, outpatient services, and Acute Rehab
           Services)

          Request No. 26 (the extent to which Your members residing in the Greater Philadelphia
           Area obtain Acute Rehab Services in New Jersey or otherwise outside the Greater
           Philadelphia Area).

Please let us know if you have any questions about the data we are seeking with respect to any
of these particular document requests.
        Case 2:20-cv-01113-GJP Document 75-8 Filed 06/04/20 Page 8 of 8
Michael Zipfel, Esq.                           -7-                                 May 28, 2020
Richard Limburg, Esq.

      We also wanted to clarify that, in lieu of data, we are only seeking ordinary course
documents and communications for Request No. 10 (patient travel patterns and distances) and
Request No. 21 (physician referral patterns).

       Finally, as discussed on Tuesday’s call, we have some technical questions about the
claims data that IBC produced to the FTC during the course of its investigation of the Jefferson-
Einstein merger. Our hope is that these questions can be answered readily and informally by
IBC and its technical personnel, either directly or through counsel. We will send those
questions to you in a separate communication.

                                            * * * * *

        Thank you again for your cooperation, and please let us know if you have any questions
regarding the items addressed above. For reasons that I’m sure you appreciate, given the
limited time for fact discovery, we need to move forward quickly with the collection and
production of responsive documents. I look forward to hearing back from you soon.


                                                  Very truly yours,

                                                  /s/ Paul H. Saint-Antoine

                                                  Paul H. Saint-Antoine


cc:    John L. Roach, Esq.
       Alison M. Agnew, Esq.
